Citation Nr: 1145191	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  07-35 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of service connection for mild degenerative joint disease of the lumbar spine (a low back disability), and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served in the Army National Guard, with periods of active duty for training, including from April 1978 to July 1978, December 1984 to June 1985, and from July 1986 to August 1986.  

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in October 2006 and December 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In those decisions, the RO denied the reopening of a previously denied claim of service connection for a low back disability because the evidence submitted was not new and material.  

In February 2008, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is of record.

The reopened claim of service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 1998 rating decision, the RO denied service connection for mild degenerative joint disease of the lumbar spine by x-ray.  Notice of that determination was sent to the Veteran later that month.  A notice of disagreement (NOD) was received in July 1998; and the RO issued a statement of the case (SOC) addressing the issue in September 1998; however, the Veteran did not thereafter submit a timely substantive appeal to the Board via a VA Form 9 or its equivalent and the June 1998 rating decision therefore became final.

2.  Evidence submitted since the RO's June 1998 rating decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disability and therefore raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 1998 rating decision is final.  38 U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has been received since the RO's June 1998 rating decision which denied service connection for mild degenerative joint disease of the lumbar spine (low back disability), thus, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Regardless of whether the RO reopens a previously denied claim of service connection, the Board must still review the RO's preliminary decision in that regard.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995).

Given the favorable nature of the Board's decision on the issue of whether new and material evidence has been received to reopen the previously denied claim of mild degenerative joint disease of the lumbar spine, there is no prejudice to the appellant, regardless of whether VA has satisfied its duties of notification and assistance with respect to reopening previously denied claims.  In other words, despite any defect in the notice provided to the Veteran regarding new and material evidence, the matter is subsequently reopened by the Board; thus, any defect in this regard results in harmless error.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In January 1998, the Veteran submitted his initial claim of service connection for a back condition.  He claimed that he injured his back, along with his hands (wrists) in a car accident in Panama during a period of active duty for training on July 31, 1986.  In a June 1998 decision, the RO denied service connection for mild degenerative joint disease of the lumbar spine.  The basis of the denial was that the Veteran's claim was not well-grounded.  More specifically, there was no evidence at the time of the car accident or at the time he returned to Puerto Rico, showing that the Veteran injured his back, or received treatment for back pain, at that time.  Rather, the medical evidence of record subsequent to the car accident shows that the Veteran returned to Puerto Rico after the car accident and received medical treatment for injury to his right hand.  

An NOD was timely received in July 1998, and the RO thereafter issued an SOC addressing the issue of entitlement to service connection for mild degenerative joint disease of the lumbar spine in September 1998.  Despite the fact that the Veteran checked a box on his NOD indicating his request for a Regional Office hearing with a Hearing Officer or Hearing panel, no such hearing was scheduled because the Veteran never followed up with a timely substantive appeal to the Board.  In other words, after the RO issued an SOC in September 1998, the Veteran had until June 1999 to file a substantive appeal to the Board (the remainder of the one-year period following the June 1998 notice of the June 1998 rating decision).  However, no VA Form 9, or its equivalent, was received from the Veteran.  The only correspondence received from the Veteran during the remainder of that appeal period was a Direct Deposit Authorization Form dated in February 1999.  The next document in the claims file is dated in 2002.  As such, the June 1998 rating decision became final.  

Currently, the appellant contends that his back pain began at the time of the motor vehicle accident (MVA) in July 1986, and his continually caused pain ever since.  Additional evidence has been added to the record, including the Veteran's lay statements and hearing testimony.  


Currently, the appellant contends that at the time of the MVA in July 1986, the doctors' main concern was with his right hand fractures, and although the Veteran reported back pain to the doctors, they dismissed his complaints in order to focus on his hands.  At his RO hearing in February 2008, the Veteran testified that when he told the doctors, at the time of the MVA, that he felt back pain, they responded that his back problem was degenerative, and not part of the accident.  

These statements suggest that the Veteran may have had a degenerative condition prior to the MVA; however, given the Veteran's complaints of pain begin beginning at the time of the MVA, and continuing thereafter, there is a possibility that any pre-existing degenerative condition of the spine may have been aggravated by the MVA.  This theory of entitlement was not addressed at the time of the previous denial.  

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).  When "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Veteran's claim to reopen was received in August 2006.  New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

In order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  Since the prior final decision, evidence has been added to the claims file, including argument provided by the Veteran asserting that he reported back pain at the time of the MVA, and that doctors who treated him at that time dismissed his complaints of back pain because the x-rays showed a degenerative condition.  The doctors told him that his "degenerative" condition of the spine was not related to the accident.  Additionally, the Veteran has reported that his back pain has continued since the time of the accident.  

The above described evidence was not of record at the time of the previous denial and this evidence, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disability, either on a direct basis, or on the basis of aggravation of a pre-existing degenerative condition of the spine, and raises a reasonable possibility of substantiating the claim.  Thus, the additional evidence is new and material and reopening the claim is warranted.  


ORDER

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for a low back disability having been submitted, the claim is reopened.


REMAND

Having reopened the claim of service connection for a low back disability, VA now has the duty to notify the appellant as to how to substantiate his claim and to assist him in the development of the claim.  As such, VA must obtain relevant records which could possibly substantiate the claim and conduct an appropriate medical inquiry.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994); 38 U.S.C.A. § 5107(a) (West 2002).  

As noted above, the Veteran reported at his RO hearing in February 2008 that at the time of the MVA in July 1986, the doctors told him that his complaints of back pain were related to a degenerative condition and not related to the MVA.  However, the Veteran testified that his back pain began at the time of the accident and has continued since that time.  Additionally, no medical professional has considered whether the Veteran's degenerative condition of the spine, shown in 1986 was aggravated by the MVA.  As noted in the record, the Veteran also suffered head trauma as a result of the MVA when his head smashed into, and broke, the windshield of the vehicle.  This evidence, along with the evidence showing that the Veteran broke two fingers in his right hand tends to support a finding that the 1986 MVA was more than just a minor crash.  As such, it is certainly possible that the Veteran injured his back in spite of any pre-existing degenerative condition; or, at the very least, aggravated a degenerative condition of his back as a result of the 1986 accident.  Thus, a medical inquiry is necessary to obtain an opinion in this regard.  

The Board notes that the Veteran did not have an entrance examination when he entered the period for active duty for training that commenced on July 19, 1986.  Accordingly, the presumption of sound condition at the time of entrance does not apply to this period of active duty for training.  See 38 U.S.C.A. § 1111.  

All relevant private and VA medical records supporting the Veteran's claim that are not already part of the record should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all available recent VA and/or private medical records concerning treatment received by the Veteran for his back disability since discharge from service, not already associated with the claims file.  

2.  After completion of #1 above, schedule the Veteran for a VA orthopedic examination to determine the current nature and likely etiology of any lumbosacral spine disability.  The entire claims folder must be made available to and reviewed by the examiner in conjunction with the requested study.  The examiner in this regard should elicit from the Veteran and record a full clinical history referable to the claimed back pain.  The examiner should first opine as to whether the Veteran's current back pain and/or disability of the back as likely as not (a probability of 50 percent or greater) had its onset during service.  This opinion should be based on a review of the service treatment records, the Veteran's statements as to the onset of his pain, the post-service evidence of record, along with sounds medical principles.  If the examiner concludes that the Veteran had a pre-existing degenerative spine condition prior to the 1986 accident, the examiner should provide a basis for the opinion, and then opine as to whether it is more likely than not (a probability greater than 50 percent), at least as likely as not (a probability of 50 percent or greater), or less likely as not (a probability of less than 50 percent) that the Veteran had a preexisting back injury/disease that was aggravated during service as a result of the 1986 MVA beyond the natural progression of the disease.  In so doing, the examiner should consider the Veteran's statements as well as the objective evidence of record.  All findings must be reported in detail with a complete rationale provided for all opinions and all indicated testing must be accomplished.  

3.  Following completion of the above development requested, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), and an appropriate period of time allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


